01/12/2018
                IN THE COURT OF APPEALS OF TENNESSEE
                           AT KNOXVILLE
                                 August 9, 2017 Session

      JAMAL WATSON V. TENNESSEE BOARD OF REGENTS, ET AL.

                   Appeal from the Circuit Court for Knox County
                     No. 1-273-16       Kristi M. Davis, Judge
                      ___________________________________

                             E2017-00014-COA-R3-CV
                       ___________________________________


This case involves the dismissal of a Tennessee Human Rights Act (THRA) action filed
by Jamal Watson against the Tennessee Board of Regents (TBR) and Pellissippi State
Community College (PSCC) (collectively the defendants). PSCC offered Watson a full-
time, tenure-track position, but subsequently rescinded the offer. Watson filed a THRA
case in the Circuit Court for Knox County (the trial court) against the defendants alleging
race discrimination. He later filed a notice of claim for breach of contract in the
Tennessee Claims Commission against the same entities. The defendants filed a motion
to dismiss in the trial court alleging that the court lacked subject matter jurisdiction. The
defendants asserted that Watson waived his cause of action against “any state officer or
employee,” pursuant to Tenn. Code Ann. § 9-8-307(b), by filing a claim against the state
in the Tennessee Claims Commission. The trial court granted the motion to dismiss.
Watson appeals. We reverse.

        Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court
                             Reversed; Case Remanded

CHARLES D. SUSANO, JR., J., delivered the opinion of the court, in which D. MICHAEL
SWINEY, C.J., and JOHN W. MCCLARTY, J., joined.

Richard Everett Collins, Knoxville, Tennessee, for the appellant, Jamal Watson.

Herbert H. Slatery III, Attorney General and Reporter, Andrée S. Blumstein, Solicitor
General, and Colleen E. Mallea, Assistant Attorney General, Nashville, Tennessee, for
the appellees, Tennessee Board of Regents and Pellissippi State Community College.
                                          OPINION

                                                I.

       During the 2014-15 academic year, PSCC hired Watson for an adjunct teaching
position in its English department. While serving in that role, Watson completed the
application process for a full-time, tenure-track position for an opening in the department.
The process included a background check. PSCC eventually offered him the tenure-track
position, which Watson accepted. Subsequently, PSCC rescinded the offer due to alleged
discrepancies in his background check.

       Watson then filed a complaint in the trial court. He alleged that the defendants
had discriminated against him on the basis of race in violation of the THRA. While that
case was pending, Watson filed a notice of breach of contract claim against the same
defendants in the Tennessee Claims Commission.

        After Watson filed the notice of claim with the Commission, the defendants filed a
motion to dismiss in the trial court. According to the defendants, “under Tenn. Code
Ann. § 9-8-307(b), [Watson] waived his cause of action when he filed a complaint in the
Tennessee Claims Commission . . . .” Watson asserted, however, that “[o]nly claims
against a ‘state officer or employee’ can be waived by the filing of a claim in the Claims
Commission.” He argued that “there are several ways to describe PSCC. It is an
institution of the State; it is an arm of the State; it is a department or division of the State
capable of employing state ‘officers’ and ‘employees,’ but it is not itself a ‘state officer or
employee.’ ”

       Tenn. Code Ann. § 9-8-307 provides, in pertinent part, the following:

              (a)(1) The commission or each commissioner sitting
              individually has exclusive jurisdiction to determine all
              monetary claims against the state based on the acts or
              omissions of “state employees,” as defined in § 8-42-101[.]

                                    *       *        *

              (b) Claims against the state filed pursuant to subsection (a)
              shall operate as a waiver of any cause of action, based on the
              same act or omission, which the claimant has against any
              state officer or employee. . . .

                                 *     *       *
              (h) . . . For purposes of this chapter, “state officer” or
              “employee” has the meaning set forth in § 8-42-101(3).
                                         -2-
(Emphasis added.)

       Tenn. Code Ann § 8-42-101(3) provides a comprehensive definition of “state
employee.” That section defines “State employee” to include, among other things, the
following: (1) any person who is a state official; (2) employees of community services
agencies; (3) community service agency volunteers; (4) any person designated by a
department or agency head as a participant in a volunteer program; (5) as a volunteer, a
person designated by the district attorney general of each judicial district as a member of
a judicial district task force relating to the investigation and prosecution of drug cases; (6)
persons who are members of community-based screening processes or mandatory pre-
screening agents that function under title 33, chapter 6; (7) the department of mental
health and substance abuse services “medical consultant;” (8) any physician, psychologist
or designated professional, while acting under § 33-6-404(3)(B)(iii); (9) staff of a child
advocacy center; (10) a person directly participating or selected to directly participate in
the process of executing a sentence of death as a contractor or volunteer; (11) a qualified
individual employed pursuant to § 68-115-203(b); and (12) directors, officers, and
employees of the Doe Mountain recreation authority.

       The trial court granted the defendants’ motion to dismiss, finding the following:

              [T]he court is convinced that the waiver provision applies in
              this case . . . . As set forth above, subsection (a)(1) of the
              Claims Commission Act provides that the commission has
              “exclusive jurisdiction to determine all monetary claims
              against the state based on the acts or omissions of ‘state
              employees.’ ” . . . Obviously, the plaintiff in the present case
              believed he had a claim against the state (PSCC) based on the
              acts or omissions of state employees – otherwise, he would
              not have filed his claim with the Claims Commission. The
              plaintiff now seeks to have his cake and eat it, too, by arguing
              that although the Claims Commission has jurisdiction to hear
              his claim, the waiver provision does not apply because his
              claim is not against a state employee. The court finds the
              plaintiff’s argument to be contrary to a common-sense
              interpretation of the statute.

(Emphasis in original.) Watson timely filed a notice of appeal.

                                              II.

       Watson raises the following issue as quoted verbatim from his brief:

                                             -3-
             Whether the waiver provision of section 9-8-307(b) of the
             Tennessee Code Annotated, which expressly applies only to
             claims against “state officers and employees,” nevertheless
             also applies to State entities [TBR and PSCC].

                                           III.

      “Statutory interpretation is a question of law, which we review de novo, with no
presumption of correctness given to the courts below.” State v. Wilson, 132 S.W.3d 340,
341 (Tenn. 2004).

                                           IV.

       At issue in this appeal is whether the waiver provided in Tenn. Code Ann. § 9-8-
307(b) extends to claims against the defendant entities. As noted in this opinion, Tenn.
Code Ann. § 9-8-307(b) provides that filing a claim against the state in the Claims
Commission “shall operate as a waiver of any cause of action, based on the same act or
omission, which the claimant has against any state officer or employee.” (Emphasis
added.) The statute clearly and unambiguously provides a waiver for causes of action
against state officers and employees. It does not, however, provide a waiver for claims
against the state itself.

        For the waiver to apply, the claim must be against a “state officer or employee” as
defined in Tenn. Code Ann. § 8-42-101(3). Tenn. Code Ann. § 8-42-101(3) defines
“state officer or employee” to encompass a broad range of individual, natural persons.
The term includes state officials, various employees, specified volunteers, and designated
professionals. What is missing from the definition of “state employee” is the state itself
or an arm or agency of the state. Consequently, it is clear to us that neither PSCC nor
TBR is a state officer or state employee under the applicable definition. Because the
waiver provision in Tenn. Code Ann. § 9-8-307(b) expressly provides a waiver for claims
against state officers or employees, it does not apply to the defendants who are neither
state officers nor employees. We hold that, because neither PSCC nor the TBR is a state
officer or employee as defined in Tenn. § 8-42-101(3), Watson did not waive his THRA
cause of action against the defendants by virtue of his filing a claim in the Tennessee
Claims Commission.

                                           IV.

       The judgment of the trial court is reversed, and this case is remanded for such
further proceedings as may be necessary, consistent with this opinion. The costs on



                                           -4-
appeal are assessed to the appellees, the TBR and PSCC.

                                               _______________________________
                                               CHARLES D. SUSANO, JR., JUDGE




                                         -5-